Title: From George Washington to Jonathan Trumbull, Sr., 18 July 1778
From: Washington, George
To: Trumbull, Jonathan Sr.


          
            Sir
            Head Quarters Haverstraw [N.Y.] 18th July—1778
          
          I did myself the Honor to transmit you, a few days ago, the accounts which I had then
            received of the arrival of a French Fleet upon the Coast. I soon after had the pleasure
            of receiving a Letter from the Admiral Count D’Estaing, dated off Sandy Hook, where he
            now lies with twelve sail of the Line and four Frigates. The British Fleet are within the Hook.
          I am so fully convinced of the advantages that will result from having all our
            Frigates, Privateers, and armed Vessels of every kind cruising off the East end of Long
            Island, that I have taken the liberty of mentioning it again to you, and have wrote to
            the same effect to the States of Rhode Island and Massachusetts. The British Fleet awed by the French, will be obliged to keep
            together, which will afford the noblest opportunity to our Cruisers to pick up whatever
            is inward bound. I have the Honor to be with great Respect and Esteem Sir your most
            obedient Servant
          
            G. Washington
          
          
            P.S. you will oblige me by forwarding the Letters to General Sullivan, Govr Greene, and the President of Massachusetts, by a
              fresh Express.
          
        